DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being  disclosed  by Norton et al US 2006/0064733(hereinafter Norton).

Regarding claim1, Norton discloses a computer-implemented method comprising: automatically creating a linear, non-interactive video from a plurality of selectably presentable video segments, each segment representing a predefined portion of one or more paths in a traversable video tree, by: traversing at least a portion of a first path in the video tree, the first path comprising at least one branching point at which the first path branches into a plurality of different paths in the video tree, the plurality of different paths comprising a second path and a third path(fig. 2a-2b, 3a,[0040-0045],playback of an audiovisual work begins at step 302 ); traversing at least a portion of the second path at a first time ([0046], selecting branch selection based on user selection, timer expired or end of the current segment, fig. 3a); traversing at least a portion of the third path at a second time after the first time(see fig. 3a, repeat the steps for additional branch selection);  and combining (i) the portion of the second path and (41) the portion of the third path to form at least a portion of the linear, non-interactive video such that  in a playback of the linear, non-interactive video, the portion of the third path plays after the portion of the second path([0068], the next segment is selected once a decision point is reached from the currently selected segment, fig. 2a-2b, 3a); and providing the linear, non-interactive video for playback to a viewer([0068], , fig. 2a-2b, 3a).

Regarding claim2, Norton discloses the method of claim 1, wherein the linear, non-interactive video comprises a teaser portion of at least some of the video segments from one of the paths of the video tree([0037], story segments 204-204E comprises, scene, sets of scenes, chapters or other narrative units/teasers).

Regarding claim3, Norton discloses the method of claim 1, wherein the linear, non-interactive video comprises the video segments from one of the paths of the video tree (see fig.2a-2b video segments 204A-204E).

Regarding claim6, Norton discloses the method of claim 1, wherein the traversed second and/or third path in the video tree is randomly selected ([0060], segment selection logic randomly selects one of the next segment at step 316 fig. 3a).

Regarding claim7, Norton discloses the method of claim 1, wherein traversing the first path comprises virtually playing back the at least a portion of the first path and recording the ([0076-0077], story tree information used to define decision points).

Regarding claim8, Norton discloses the method of claim 7, further comprising recording a graphical user interface layer as part of the linear, non-interactive video([0074], graphical user interface).

Regarding claim9,  Norton discloses the method of claim 1, wherein the linear, non-interactive video is automatically created by further traversing at least a portion of an alternative path branching from the first path, such that the linear, non-interactive video comprises at least portions of the video segments from the traversed portions of the first path and the alternative path([0027], randomly automatically selecting one of the other segments, [0046], selecting branch selection based on user selection, timer expired or end of the current segment, fig. 3a).

Claim11 rejected for similar reason as described in claim1 above.
Claim12 rejected for similar reason as described in claim2 above.
Claim13 rejected for similar reason as described in claim3 above.
Claim16 rejected for similar reason as described in claim6 above.
Claim17 rejected for similar reason as described in claim7 above.
Claim18 rejected for similar reason as described in claim8 above.
Claim19 rejected for similar reason as described in claim9 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Norton as applied to claims 1-3, 6-9, 11-13, 16-19 above, and further in view of McCaddon et al US 2012/0094768 (hereinafter McCaddon).

Regarding claim4,  Norton teaches all the limitations of claim1 above  but does not teach and McCaddon teaches  the traversed second or third path in the video tree is selected based on one or more attributes associated with a viewer of the linear, non-interactive video([0145-0146], mapping of user profiles(attributes) to a plot structure [0149]) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use profile based branching at a branching nod as in McCaddon in order to provide user preferred contents   in a desired sequence efficiently.

Regarding claim5,Norton in view of McCaddon teaches  the method of claim 4, wherein the attributes comprise at least one of demographic attributes, geographic attributes, and social networking attributes(McCaddon:[0146], user profiles includes demographics, location and social media related information).

Claim14 is rejected for similar reason as described in claim4 above.
Claim15 is rejected for similar reason as described in claim5above.
Allowable Subject Matter
Claims 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484